Colt, J.
This suit is brought by the widow and children of George H. Corliss to enjoin the defendants from publishing and selling a biographical sketch of Mr. Corliss, and from printing and selling his picture in connection therewith. The bill does not allege that the publication contains anything scandalous, libelous, or false, or that it affects any right of property, but the relief prayed for is put upon the novel ground that such publication is an injury to the feelings of the plaintiffs, and against their express prohibition.
The counsel for plaintiffs in argument put the case upon the ground that Mr. Corliss was a private character, and that the publication of his life is an invasion of the right of privacy which a court of equity should protect. In the first place, I cannot assent to the proposition that Mr. Corliss was a private character. He held himself out to the public as an inventor, and his reputation became world-wide. He was a' public man in the same sense as an author or an artist are public men. It would be a remarkable exception to the liberty of the press if the lives of great inventors could not be given to the public without their own consent while living, or the approval of their family when dead. But whether Mr. Corliss is to be regarded as a private or public character (a distinction often difficult to define) is not important in this case.
Freedom of speech and of the press is secured by the Constitution of the United States and the Constitutions of most of the States. This constitutional privilege implies a right to freely utter and publish whatever the citizen may please, and to be protected from any responsibility for so doing, except so far as such publication, by reason of its blasphemy, obscenity, or scandalous character may be a public offense, or by its fálsehood and malice may injuriously affect the standing, reputation, or pecuniary interests of individuals (Cooley's Cons. Lim. [6th ed.] 518). In other words, under our laws one can speak and publish what he desires, provided he commits no offense against *375public morals or private reputation. Schuyler v. Curtis, (27 Abb. N. C. 387) recently decided by the New York supreme court, and upon which the plaintiffs rely, is not in point. In that case, the court enjoined the defendants from erecting a statue of Mrs. Schuyler. The right of publication was not in issue in that case.
There is another objection which meets us at the threshold of this case. The subject matter of the jurisdiction of a court of equity is civil property, and injury to property, whether actual or prospective, is the foundation on which its jurisdiction rests (In re Sawyer, 124 U. S. 200, 210; Kerr Inj. 2d. ed. 1).
It follows from this principle that a court of equity has no power to restrain a libelous publication (Boston Diatite Co. v. Florence-Manufacturing Co., 114 Mass. 69; Brandreth v. Lance, 8 Paige, 24).
The opinion of Vice-Chancellor MALINS in Dixon v. Holden (L. R. 7 Eq. 488) to the contrary, is disapproved by Lord Chancellor Cairns in Prudential Assurance Co. v. Knott (L. R. 10 Ch. App. 142).*
In Kidd v. Horry (28 Fed. Rep. 773), Mr. Justice Bradley, in speaking of Dixon v. Holden and several recent English cases, declares that they depend on certain Acts of Parliament, and not on the géneral principle of equity jurisprudence.
But in the present bill, it is not pretended that the publication is libelous, and therefore there can be no question as to the want of jurisdiction in this case.
As to the picture which accompanies the published sketch, the case stands on a different footing. The defendants obtained from the plaintiffs a copy 'of a portrait and a photograph of Mr. Corliss, from which they have made two plates, one of which they propose to insert in the publication. But it appears from the evi*376dence that these pictures were obtained on certain conditions, which the defendants have not complied with.
This matter directly concerns the exclusive right of property which the plaintiffs have in the painting and photograph; and it would be a violation of confidence or a breach of contract between the parties to permit the defendants under these circumstances to use either of the plates (Pollard v. Photographic Co., 40 Ch. D. 345; Prince Albert v. Strange, 1 Mc. N. & G. 25).
The injunction is denied as to the publication and granted as to the use of either of the plates.

 But see Bonnard v. Perryman, L. R. 2 Ch. Div. 269 (1891), holding that a court of equity has jurisdiction to enjoin a libel, but, that it should be exercised only with the greatest caution.